Citation Nr: 0927956	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).
The appellant served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to service connection for a lumbar spine 
disability.  The appellant submitted a notice of disagreement 
in September 2005 and timely perfected his appeal in March 
2006.

This claim came before the Board in May 2008, at which time 
it was remanded to the Appeals Management Center for 
additional evidentiary development.  Such development having 
been accomplished, this claim is again before the Board for 
adjudication.


FINDING OF FACT

The competent evidence of record does not support a finding 
that a relationship exists between the appellant's currently 
diagnosed lumbar spine disability and his military service.


CONCLUSION OF LAW

A lumbar spine disability, to include arthritis, was not 
incurred in or aggravated by the appellant's military service 
and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to and following the initial 
adjudication of the appellant's claim, letters dated in July 
2005 and May 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  

Notice letters dated in March 2006 and November 2008 informed 
the appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Despite the appellant's representative's claim in the June 
2009 Informal Hearing Presentation, the appellant has been 
provided full and adequate notice of his and VA's rights and 
duties under the VCAA.  While the appellant's representative 
stated that the appellant was not aware that he could submit 
lay statements in support of his claim, the Board finds this 
statement to be patently false.  The July 2005 VCAA letter 
specifically requested the appellant submit "[s]tatements 
from persons who knew you when you were in service and know 
of any disability you had while on active duty."  He was 
also advised that he could submit pharmacy prescription 
records and medical evidence of treatment since service.  See 
VCAA letter. July 1, 2005.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  In fact, 
he stated in March 2006 and June 2006 that he had no further 
evidence to submit in support of his claim.

The appellant was informed that his service records were most 
likely destroyed by the fire at the National Personnel 
Records Center in 1973.  In a case such as this where the 
appellant's service records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the appellant's 
claim.
Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
appellant in developing the claim, and to explain its 
decision when the appellant's service treatment records have 
been destroyed.  See Ussery v. Brown, 
8 Vet. App. 64 (1995).  Similarly, the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

In fulfilling its heightened obligation, in July 2005 and May 
2006, VA requested that the appellant submit any service 
records that he possessed.  Additionally, VA submitted a 
request for the appellant's morning reports and clinical 
records to assist in substantiating his claim.  The 
appellant's sick call reports were already associated with 
the claims file.  In April 2009, the United States Army and 
Joint Services Records Research Center (JSRRC) indicated that 
there were no morning reports or clinical records for the 
appellant between July 1, 1951 and September 1, 1951 [the 
dates specified by the appellant].

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded VA medical examinations in August 
2005 and June 2006 to obtain an opinion as to whether his 
lumbar spine disability could be directly attributed to 
service. The Board observes that the June 2006 medical 
opinion was based upon an examination of the Veteran, a clear 
understanding of his medical history based upon review of the 
evidence in the Veteran's VA claims folder, and there is no 
competent medical evidence which refutes the conclusion of 
this examiner.  The Veteran has not demonstrated, or raised 
the issue of, any prejudice caused by any deficiency in the 
examination.  Accordingly, the Board finds that the 
examination is adequate for resolution of this appeal.  
Further examination or opinion is not needed on the claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the appellant's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant seeks entitlement to service connection for a 
lumbar spine disability, which he contends was incurred in 
military service.  Specifically, the appellant alleges that 
his low back disability originated during his time as a tank 
driver.

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2008).

With respect to Hickson element (1) [current disability], it 
is undisputed that the appellant has been diagnosed with 
degenerative disc disease of the lumbar spine.  See VA 
examination reports; August 4, 2005 & June 26, 2006.

With regard to Hickson element (2) [in-service incurrence of 
disease or injury], as noted above, the appellant's complete 
service treatment records were not available for review.  
However, the sick call reports from Co. D 33rd M Tank 
Battalion, from December 2, 1950 to April 9, 1951, indicated 
the appellant was seen on February 5, 1951 and February 8, 
1951.  The sick call reports did not indicate what the 
appellant was treated for.  In accordance with the 
appellant's complaints, JSRRC conducted a search of the 
pertinent morning reports and clinical records from July 1, 
1951 through September 1, 1951.  No evidence was found 
regarding a low back disability.  Thus, the appellant's claim 
fails under Hickson element (2).

Additionally, the record does not reflect medical evidence of 
arthritis during the one-year presumptive period after 
separation from service.  The earliest diagnosis was made in 
November 1987, which was over 30 years after the appellant's 
discharge from military service.  Therefore, the presumption 
set forth in 38 C.F.R. §§ 3.307, 3.309(a) is inapplicable to 
the appellant's lumbar spine disability claim.

As to crucial Hickson element (3) [medical nexus], the Board 
has carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the appellant's current lumbar spine disability is not 
related to his military service.

The only evidence in support of the appellant's claim 
consists of his lay statements alleging that his current 
lumbar spine disability is related to military service.  The 
Board acknowledges that the appellant is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his back pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative post-service treatment records 
(indicating degenerative disc disease that began many years 
after service), and the negative VA medical opinion cited 
below.  

During his June 2006 VA spine examination, the appellant 
reported that he was a tank driver during active duty.  He 
stated that he had occasional lower back pain when he was 
driving the tank.  He noted he never saw a doctor and never 
had any strain or contusion of the lower back.  After he was 
released from service, the appellant reported starting work 
as a meat cutter, which he continued for 20 years.  He 
reported that once in 1960, he had a complaint of lower back 
pain and was treated for this.  During his second job as a 
maintenance worker, he had a flare-up of pain only one time, 
in 1977.  There were no records available from this time.  
The appellant retired in 1993 at the age of 65.  In 2004, the 
appellant complained of increasing pain in the lumbar spine.  
He was diagnosed by x-ray with degenerative disc disease.  
The June 2006 VA examiner opined that the appellant's current 
lumbar spine condition was not likely related to his military 
service.  In support of this conclusion, the examiner stated 
that while the appellant was a tank driver, there were no 
records that he saw any physician or experienced any trauma 
or sprain of the lumbosacral spine while he was in service.  
After he was released from service, the appellant only 
complained of two flare-ups of low back pain.  See VA 
examination report, June 26, 2006.

As such, the Board finds that the VA examination report is 
the most probative.  The examiner not only reviewed the 
appellant's medical history but provided a rationale for his 
negative opinion.  Although the Board is sympathetic to the 
difficulties the appellant must face with his low back pain, 
the fact is that degenerative disc disease of the lumbar 
spine was not shown until many decades after service.  A 
medical professional has stated that this condition is not 
consistent with service, and the only opinion to the contrary 
is the appellant's own lay statement.  The Board has no 
choice in these circumstances but to deny the claim.  The 
evidence is not in equipoise since the negative opinion 
carries more weight than the appellant's lay statement for 
the reasons detailed above.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt rule does not apply, and the appellant's claim of 
entitlement to service connection for a lumbar spine 
disability must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a lumbar spine 
disability, to include arthritis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


